Citation Nr: 1742407	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  12-30 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to bilateral perforated tympanic membrane, status post bilateral tympanoplasty, and/or sleep apnea.


REPRESENTATION

Veteran represented by:	Jewish War Veterans of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel

INTRODUCTION

The Veteran had active duty service from May 1976 to May 1979, and from October 1979 to November 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript is associated with the record on appeal.  

In January 2015, the Board remanded the case for additional development and it now returns for further appellate review. 

The Board notes that an August 2016 rating decision granted service connection for tension headaches with an initial noncompensable rating, and denied service connection for prostate cancer and erectile dysfunction.  Thereafter, the Veteran entered a notice of disagreement as to the propriety of the initially assigned rating for his tension headaches, and the denial of service connection for prostate cancer and erectile dysfunction in January 2017.  Although a statement of the case has not yet been issued, according to the Veterans Appeals Control and Locator System, the claims are still being developed by the Agency of Original Jurisdiction.  As a result, the Board declines jurisdiction over these issues until such time as an appeal to the Board is perfected. 


FINDING OF FACT

Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident during service, did not manifest within one year of service discharge, and is not caused or aggravated by a service-connected disability.

CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this regard, the Board finds that VA has satisfied its duties to notify and assist the Veteran at every stage in this case such that no prejudice results to him in the adjudication of his appeal herein.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Further, neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal disease, to include hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends in his December 2009 claim that his hypertension is due to his in-service surgery for a deviated septum.  In March 2010, he asserted that "[t]he many years of chronic sinus problems, cessation of breathing frequently during the night, deviated septum, headaches, and other associated illness contributed greatly to my sleep apnea, and [was] a direct cause of my high blood pressure."  In his April 2014 hearing testimony, the Veteran asserted that he was first diagnosed with hypertension in 2001 or 2002.  (p. 23).  He further testified that his deviated septum in service caused headaches, which in turn, caused his hypertension.  (pp. 25, 27).

Similarly, the Veteran wrote in October 2015 that his January 1997 VA examination showed irregular heartbeat and possible sleep apnea, which kept him up at night.  He stated in October 2015 that:

The long history of neglect for treatment [for irregular heartbeat and possible sleep apnea] may have [been] a significant contribution to hypertension.  In addition, I experienced headaches on numerous occasions during service and particularly after having undergone surgery for deviated septum, which I believe represent early manifestations of hypertension.

The record reflects that the Veteran has a current diagnosis of hypertension since at least 2008 as reflected by his VA treatment records. However, his service treatment records are negative for complaints, treatment, or diagnoses referable to hypertension.  Additionally, he indicated in his contemporaneous April 1991 and November 1994 Reports of Medical History that he did not have, and had never had, high or low blood pressure.  In his May 1996 Report of Medical History, the Veteran indicated that he did not know whether he had high or low blood pressure.  Moreover, the service clinician did not find hypertension in any of the Veteran's Reports of Medical Examination, dated October 1987, November 1989, April 1994, November 1994, and May 1996.  Additionally, the Veteran reported that he first became aware of elevated blood pressure readings in 2000-2001, approximately four to five years after his separation from service, and was started on medication at such time.

Furthermore, the probative evidence is against a nexus between any aspect of his military service, to include his in-service complaints related to headaches, nasal problems, and a deviated septum, and his current hypertension.  Specifically, the May 2015 VA examiner opined that:

[The] Veteran was first noted to carry the diagnosis of [hypertension] in 2008.  Prior to this, there were elevated blood pressures[,] however they didn't meet the VA criteria of over 140/90 on 2 or more readings on 3 different days....Despite [the] Veteran's testimony that it began in [the] early 2000[s], there still is no evidence provided to support this[.]  Thus it is less likely than not that [the] Veteran's [hypertension] was diagnosed in service or within the first post-service year ending in November 1997.

In the evidence provided, there were no indications of a diagnosis of hypertension while in service.  [The] Veteran had isolated elevations on some evaluations but these were not sustained nor did they meet the VA criteria for hypertension.  [The] Veteran had numerous evaluations for the conditions of headache, nasal problems and deviated septum, however these evaluations were not consistently associated with an elevation of blood pressure which would meet the criteria for hypertension....Also if the deviated septum surgery [in service] caused hypertension, [hypertension] should have presented soon after[,] which it did not in the evidence provided.  Thus it is less likely than not that [the] Veteran's hypertension was caused by an event in service.

In this regard, the Board accords such opinion great probative weight as the examiner provided a complete rationale, relying on and citing to the records reviewed.  Moreover, she offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Moreover, such opinion is consistent with the Veteran's contemporaneous service treatment records and his April 2014 Board testimony that he was first diagnosed with hypertension in the early 2000s.  Id., see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than subsequently reported history).  Furthermore, such evidence similarly fails to demonstrate that hypertension manifested within one year of the Veteran's service discharge, or that he has experienced a continuity of symptomatology of such disorder since service. 

With regard to the secondary aspect of the Veteran's claim, the May 2015 VA examiner opined that:

Medically, perforated tympanic membranes do not cause hypertension.  It would have been expected that if there was any correlation, the hypertension should have presented soon after the perforation, which it did not.  Thus it is less likely than not that [the] Veteran's perforated TM [tympanic membrane] caused [the] Veteran's hypertension.

[The] Veteran was diagnosed with sleep apnea in 2009.  At that time, [the] Veteran already carried a diagnosis of sleep apnea[.]  Thus it is less likely than not that [the] Veteran's hypertension was caused by sleep apnea....[Moreover], once the sleep apnea was diagnosed, it would have improved the hypertension[,] which it did not.  Thus again, it is less likely than not that [the] Veteran's [hypertension] was caused by sleep apnea.

As noted above, medically, perforated TM will not cause or affect hypertension.  In addition, the [hypertension] was not diagnosed until much later after the perforated TM.  Thus it is less likely than not that [the] Veteran's hypertension was aggravated by perforated TM beyond its normal progression as if it did, the blood pressure would have presented soon after the TM perforation.

[The] Veteran was not diagnosed with sleep apnea [until] 2009.  Since then there has not been a marked increase in dosage or number of medications needed to control [the] Veteran's hypertension[.]  Therefore it is less likely than not that [the] Veteran's hypertension was aggravated beyond [its] normal progression by sleep apnea.

The Board accords such opinion great probative weight as the examiner provided a complete rationale, relying on and citing to the records reviewed.  Moreover, she offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.

The Board further finds that the May 2015 VA examiner's opinions as to direct and secondary service connection outweigh the May 2014 statement by Dr. Saleapaga that:

The emotional disarray that [the Veteran] may have gone through while engaging in active military duty, may and can be a contributing factor to the cause of hypertension....Hence, concluding that hypertension...is as likely as not is a service connected medical disability.  In addition, [his] nasal problem and the corrective surgery that he had may also have contributed to his...later developed hypertension.

In this regard, a medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Morris v. West, 13 Vet. App. 94, 97 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993), (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  As Dr. Saleapaga framed both of his opinions in terms of "may," they are too speculative and equivocal to support a nexus.  Further, the Veteran is not in receipt of service connection for an "emotional" or mental health disability; as articulated above, the most probative evidence does not show onset in service; and Dr. Saleapaga did not explain how the Veteran's deviated septum could have contributed to his hypertension when the Veteran's hypertension did not present until much later.  Consequently, the probative weight of the May 2015 VA examiner's opinions outweighs that of the speculative statements from Dr. Saleapaga.  Id.

Furthermore, to the extent the Veteran believes that his hypertension is related to his military service, to include his in-service complaints related to headaches, nasal problems, and a deviated septum, or a service-connected disability, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of hypertension is a matter not capable of lay observation and requires medical expertise to determine. Specifically, the question of etiology of such disorder, to include whether such is related to certain in-service complaints and/or is caused or aggravated by a service-connected disability, involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Accordingly, the Veteran's opinion as to the etiology of his hypertension is not competent evidence and, consequently, is afforded no probative weight.

In summary, the Board finds that hypertension is not shown to be causally or etiologically related to any disease, injury, or incident during service, did not manifest within one year of service discharge, and is not caused or aggravated by a service-connected disability.  Consequently, service connection for such disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for hypertension is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


